DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 12/15/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Response to Amendment

This action is a response to the amendment filed by Applicant on 12/15/2021, which has been entered.  Claims 7, 9-11, 14, 24, 27, 29, and 42-49 have been withdrawn/cancelled.  Claims 5, 6, 8, 12, 13, 22, 23, 25, 26, 28, 59, and 60-72 are pending for examination.



Allowable Subject Matter

Claims 5, 6, 8, 12, 13, 22, 23, 25, 26, 28, 59, and 60-72 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
United States Patent App. Pub. No. 2009/0289637 to Radtke, which discloses a system and method for determining the impedance of a medium voltage power line having coupling between power lines, sensors, and a processor, but differs from the claimed subject matter because it does not connect to a programmable power supply; and
United States Patent App. Pub. No. 2006/0005055 to Potega, which discloses requirements for suppling power to a device having a power supply, sensors, and a processor, but differs from the claimed subject matter because it does not connect to a programmable power supply.


	in claim 5, "A method of determining a resistance of power conductors with radio ends, electrically coupled to an electrical power input of a radio, and first ends, opposite the radio ends, electrically coupled to an output of a programmable power supply, the method comprising . . . determining the resistance of the power conductors for each difference voltage by dividing each difference voltage with the value of the current flowing from the output corresponding in time with a radio ends voltage used to determine a corresponding difference voltage; and determining an average resistance of the power conductors by determining an average of each determined resistance,"
	in claim 22, "A method of determining a resistance of power conductors with radio ends, electrically coupled to an electrical power input of a radio, and first ends, opposite the radio ends, electrically coupled to an output of a programmable power supply, the method comprising . . . determining that the radio ends voltage is greater than the target voltage at the radio ends, then decreasing the initial estimate of the resistance of the power conductors; and determining that the radio ends voltage is not greater than the target voltage at the 
	in claim 61, "An apparatus configured to determine a resistance of power conductors with radio ends, electrically coupled to an electrical power input of a radio, and first ends, opposite the radio ends, electrically coupled to an output of a programmable power supply, the apparatus comprising . . . determine the resistance of the power conductors for each difference voltage by dividing each difference voltage with the value of the current flowing from the output corresponding in time with a radio ends voltage used to determine a corresponding difference voltage; and determining an average resistance of the power conductors by determining an average of each determined resistance," and
	in claim 67, "An apparatus configured to determine a resistance of power conductors with radio ends, electrically coupled to an electrical power input of a radio, and first ends, opposite the radio ends, electrically coupled to an output of a programmable power supply, the apparatus comprising . . . determine that the radio ends voltage is greater than the target voltage at the radio ends, then decrease an initial estimate of the resistance of the power conductors; and determine that the radio ends voltage is not greater than the target voltage at the 
	in combination with all other limitations.

Claims 6, 8, 12, 13, & 59; 23, 25, 26, 28, & 60; 62-66; and 68-72 are allowed as being dependent on claims 5, 22, 61, & 67, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868                                                                                                                                                                                                        
/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        12/31/2021